       Case 5:14-cv-01317-DNH-ATB Document 110 Filed 06/11/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 CAYUGA NATION, et al.,

                                           Plaintiffs,
                                                                 Civil Action No.
 vs.
                                                                 5:14-cv-1317-DNH-ATB
 HOWARD TANNER, et al.,

                                         Defendants.


                        NOTICE OF WITHDRAWAL OF COUNSEL

        COMES NOW Paul J. Tuck, and notifies the Court and all counsel of his

withdrawal as counsel of record for Plaintiffs, Cayuga Nation, et al. All other named

counsel of record for Plaintiffs will continue to appear as counsel in this matter.

Dated: June 11, 2019                          Respectfully submitted,

                                              HANCOCK ESTABROOK, LLP

                                              s/ Paul J. Tuck
                                              Paul J. Tuck, Esq. (Bar No.:520814)
                                              1800 AXA Tower I, 100 Madison Street
                                              Syracuse, New York 13202
                                              Telephone No.: (315) 565-4500




{H3650837.1}
